UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

APG SECURITY-RI, LLC,
Plaintiff,

V. Civil Action No. 1:19-cv-11954-IT

DEVENS TREATMENT & RECOVERY

CENTER, LLC, d/b/a TARAVISTA
BEHAVIORAL HEALTH CENTER,

ee eee eee

Defendant.

Order

March 3, 2020

TALWANT, D.J.

The United States Marshals Service effectuated service of process of this court’s Writ.
of Trustee Process [#18] and related Order [#19] on Trustee Washington Trust Company on
February 4, 2020. See Process Receipt and Return [#22].

The court has now denied Defendant Devens Treatment & Recovery Center, LLC’s
Motion for Dissolution of Trustee Process [#24]. Accordingly, the Trustee shall deliver no later
than March 5, 2020, the identified assets, up to the amount of $114,483.43 plus an amount
sufficient to cover interest at 1.55% per annum since January 13, 2020, to counsel for Plaintiff
APG Security-RI, LLC: Nicole M. Matteo, Pierce Atwood LLP, One Financial Plaza, 26"
Floor, Providence, Rhode Island, 02903.

Plaintiff's counsel shall promptly serve a copy of this order on the Trustee.

~ - 7 t
C42A4 ECAH PN eco,
United States District Judge
